DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 10/29/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (10,236,328).
Re claim 1, Kim et al. disclose a substrate (100) including a display area, the display area including a first area (250R) and a second area (250G); a first pixel electrode (210R) in the first area, and a second pixel electrode (210G) in the second area: a pixel-defining layer (180) on the substrate and including a first opening and a second opening, the first opening exposing at least a portion of the first pixel electrode, and the second opening exposing at least a portion of the second pixel electrode; a first intermediate layer 
Re claim 2, Kim et al. disclose wherein the second opposite electrode (230) includes a transparent conductive material (Col. 10, lines 47-48).
Re claim 3, Kim et al. disclose wherein the transparent conductive material includes at least one of indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), indium oxide (In2O3) (Col. 10, line 52).
Re claim 4, Kim et al. disclose wherein the second opposite electrode (230) is in direct contact with the first opposite electrode (230).
Re claim 11, Kim et al. disclose wherein the first opening has a first width, and the second opening has a second width, the second width being equal to the first width (Fig. 10).

Allowable Subject Matter
Claims 5-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
Wherein the first opposite electrode does not overlap the second intermediate layer, as called for in claim 5;
further comprising an island electrode arranged on the second intermediate layer and exposing at least a portion of the second intermediate layer, as called for in claim 6; 
wherein the second opposite electrode is in direct contact with the island electrode, as called for in claim 7;
wherein the island electrode does not directly contact the first opposite electrode, as called for in claim 8.
further comprising a hydrophobic layer arranged between the island electrode and the second intermediate layer, as called for in claim 9.
wherein the hydrophobic layer includes a self-assembled monolayer (SAM), as called for in claim 10.
further comprising: a third pixel electrode in the second area; and a third intermediate layer on the third pixel electrode, as called for in claim 12.
wherein the first opposite electrode extends toward the second area and is arranged on the third intermediate layer, as called for in claim 13.
wherein the second opposite electrode is arranged on the first opposite electrode, as called for in claim 14.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0327965 A1, US 2021/0226170 A1, US 2020/0161391 and US 2021/0335915  disclose a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        November 3, 2021